Name: Regulation (EEC) No 2849/75 of the Commission of 31 October 1975 on measures relating to imports of rice and broken rice originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 283/48 Official Journal of the European Communities 1 . 11 . 75 REGULATION (EEC) No 2849/75 OF THE COMMISSION of 31 October 1975 on measures relating to imports of rice and broken rice originating in the African , Caribbean and Pacific States or in the overseas countries and territories THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1 599/75 ( ! ) of 24 June 1975 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories, and in particular Article 23 thereof ; Whereas, if Article 9 of Regulation (EEC) No 1599/75 is to be correctly applied, then , before the adjustments provided for in that Article are made the cif export prices for the various qualities of rice must be rendered comparable to the price for the standard quality for which the threshold price is fixed ; whereas to this end the corrective amounts provided for in Commission Regulation (EEC) No 1613/71 (2 ) of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice, as last amended by Regulation (EEC) No 1057/73 (3), and the corrective amounts relating thereto should be applied ; whereas, in order to facilitate import transactions for the Makalioka, Vary Lava, Surinam and Alicambo qua ­ lities of rice, which represent the major part of imports from the ACP States and the OCT, the amounts to be added to or subtracted from the cif export price should be fixed ; Whereas Article 11 of Regulation (EEC) No 1599/75 provides that where imports from the ACP States or the OCT exceed a certain quantity such imports may be partially or totally suspended ; whereas to this end a procedure should be established for the rapid and frequent communication of information on imports by Member States to the Commission , so that the latter may decide, in full knowledge of the facts , on any measures to be proposed to the Council ; whereas monthly communication should be sufficiently frequent to meet this requirement ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 9 of Regulation (EEC) No 1599/75, the cif export price for a given lot of rice or broken rice shall be adjusted, before the levy is added, in accordance with the following rules : 1 . If the cif export price is for a bagged product that price shall be reduced by five units of account per metric ton . 2 . The cif export price for- the qualities Makalioka, Vary Lava, Surinam and Alicambo shall be adjusted : (a) for the qualities Makalioka and Vary Lava, by increasing it by :  3-20 units of account per metric ton in the case of paddy rice ;  4-00 units of account per metric ton in the case of husked rice ;  5-41 units of account per metric ton in the case of semi-milled rice ;  5-80 units of account per metric ton in the case of wholly milled rice ; (b) for the qualities Surinam and Alicambo, by reducing it :  in the case of paddy rice, by :  8-80 units of account per metric ton of Surinam rice ;  16-80 units of account per metric ton of Alicambo rice ;  in the case of husked rice, by :  1 1 -00 units of account per metric ton of Surinam rice ;  21 00 units of account per metric ton of Alicambo rice ;  in the case of semi-milled rice, by :  14-86 units of account per metric ton of Surinam rice ;  28-39 units of account per metric ton of Alicambo rice ;  in the case of wholly milled rice, by :  15-94 units of account per metric ton of Surinam rice ;  30-43 units of account per metric ton of Alicambo rice ; (') OJ No L 166, 28 . 6 . 1975, p . 67 . (2 ) OJ No L 168 , 27 . 7 . 1971 , p . 28 . O OJ No L 105, 20 . 4 . 1973 , p . 10 . 1 . 11 . 75 Official Journal of the European Communities No L 283/49 3 . For qualities of rice originating in the ACP States and the OCT other than those qualities referred to in paragraph 2, the cif export price shall be adjusted : (a) for round grain rice, by applying :  in the case of husked rice, the corrective amount shown in Annex I to Regulation (EEC) No 1613/71 ;  in the case of rice in a form other than husked rice, the corrective amount shown in Annex I to Regulation (EEC) No 1613/71 , this amount having first been multiplied by a coefficient of :  0-8000 for paddy rice ;  1-2121 for semi-milled rice ;  1 -2903 for wholly milled rice ; (b) for long grain rice :  in the case of husked rice, by applying the corrective amount shown in Annex II to Regulation (EEC) No 1613/71 and allowing for the difference in value between the standard quality for which the threshold price is fixed and the variety of long grain rice representative of Community produc ­ tion referred to in Article 14(2)(b) of RegUr lation No 359/67/EEC (*) ;  in the case of rice in a form other than husked rice, by applying the corrective amount shown in Annex II to Regulation (EEC) No 1613/71 , this amount having first been multiplied by a coefficient of :  0-8000 for paddy rice ;  1-3513 for semi-milled rice ;  1 -4493 for wholly milled rice ; and allowing for the difference in value between the standard quality for which the threshold price is fixed and the variety of long grain rice representative of Community produc ­ tion referred to in Article 14(2)(b) of Regu ­ lation I^o 359/67/EEC, that difference having first been multiplied by a coefficient of :  0-8000 for paddy rice ; ¢  1-3513 for semi-milled rice ;  1 -4493 for wholly milled rice ; (c) for broken rice, by applying the corrective amount shown in Annex III to Regulation (EEC) No 1613/71 . Article 2 For the purposes of Article 11 of Regulation (EEC) No 1599/75, Member States shall inform the Commis ­ sion , before the tenth day of each month , of the quan ­ tities of rice and broken rice, broken down by country of export and country of origin , imported during the preceding month from the ACP States and from the overseas countries and territories . Article 3 Commission Regulation (EEC) No 430/72 (2) of 29 February 1972 on implementing measures in respect of imports of rice and broken rice originating in the Associated African States and Madagascar or in the overseas countries and territories is hereby repealed . This Regulation shall enter info force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No 174, 31 . 7 . 1967, p . 1 . (2 ) OJ No L 52, 1 . 3 . 1972, p. 41 .